DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 4-8 in the reply filed on June 18, 2021 is acknowledged.
	Claims 1-8 are pending of which claims 1-3 are withdrawn and claims 4-8 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsukahara et al. (US 2011/0037926 A1) in view of SHIOBARA et al. (US 2013/0113008 A1) and TOKINOYA et al. (US 2016/0327690 A1).  
 	Tsukahara et al. disclose a display device capable of suppressing deterioration of 
the color conversion layer (equivalent to the wavelength conversion sheet of the claimed invention) which converts one color light into another color light, and realizing favorable handling and a display device using the color conversion layer, and a color conversion sheet.  A phosphor sheet (equivalent to the phosphor layer of the claimed invention) is arranged immediately above a light source such as a blue light emitting diode, and obtained by sealing a phosphor layer 11, which converts a 
part of blue light into another color light, by sealing sheets (equivalent to the barrier film of the claimed invention). The sealing sheets are bonded with the phosphor layer in between by a first bonding layer and a second bonding layer (equivalent to the primer layer of the claimed invention).   FIG. 1 illustrates the cross-sectional structure of a phosphor sheet (color conversion sheet) 10 according to a preferred embodiment. The phosphor sheet 10 is, for example, arranged immediately above a 
light source such as a blue LED and used, and is obtained by sealing a phosphor layer (color conversion layer) 11, which partly converts blue light from the light source into another color light, by a pair of sealing sheets 12A and 12B.  By a first bonding layer 13 and a second bonding layer 14, the sealing sheets 12A and 12B are bonded with the phosphor layer 11 in between. The phosphor layer 11 partly converts the incident color light into color light having a longer wavelength region.  This phosphor layer 11 is, for example, contains at least one kind of fluorescent materials which emit green light, red light or yellow light by being excited by the blue light (equivalent to the phosphor of the claimed invention).  The sealing sheet 12A has a structure in which a water vapor barrier layer (impermeable layer) 122 is sandwiched between two resin sheets 121A and 121B.  That is, the above-described phosphor layer 11 is sealed by the water vapor barrier layer 122 through the resin sheet 121A or the resin sheet 121B.  As such resin sheets 121A and 121B, for example, thermoplastic resin, multifunctional acrylate, multifunctional polyolefin, unsaturated polyester, epoxy resin, and the like, such as polyethylene terephthalate (PET), polycarbonate (PC), polymethyl methacrylate (PMMA), polystyrene (PS), polyethylene naphthalate (PEN), polyether sulfone (PES), and cyclic amorphous polyolefin, may be used from the viewpoint of transparency, processability, heat resistance, and the like.  In particular, materials which are less likely to be deteriorated by the blue LED or a near-ultraviolet LED, for example, polyethylene terephthalate, polycarbonate, polymethyl methacrylate, and polystyrene are preferably used.  In addition, the same is true for the sealing sheet 12B. The water vapor barrier layer 122 is composed of a single layer or a composite layer of a material having a low water vapor transmittance, for example, an inorganic material such as 
	Tsukahara et al. fail to teach that the phosphor layer comprises a curable resin and that the primer contains a silane coupling agent. 
	However, SHIOBARA et al. disclose a wavelength conversion sheet filled with a large amount of phosphor, enabling the phosphor to be easily dispersed uniformly and in a large amount near the surface of an LED element.  Specifically, the sheet includes: a layer formed from a heat-curable resin composition, which contains a resin component and a particulate phosphor. Examples of the heat-curable resin composition invention include heat-curable epoxy resin compositions, heat-curable silicone resin compositions, and heat-curable hybrid resin compositions containing a silicone resin and an epoxy resin as resin components. Examples of the epoxy resin include bisphenol epoxy resins, cresol novolac epoxy resins, alicyclic epoxy resins, aliphatic epoxy resins, biphenyl epoxy resins, aralkyl epoxy resins, and epoxy resins having an isocyanuric acid backbone. By using the sheet filled with a large amount of phosphor according to the disclosed invention, a uniform light emitting semiconductor device having no color shift was able to be obtained. The wavelength conversion sheet enables efficient conversion of the light emitted from an LED element, and is useful in the production of light emitting semiconductor devices. (See Abstract and paragrpahs 0012-0015, 0024-0029, 00162, and 0163). 
 	TOKINOYA et al., on the other hand, teach a protective film for wavelength conversion sheet for protecting a fluorescent substance in a wavelength conversion 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use a phosphor layer comprising a curable resin and a primer that contains a silane coupling agent given that SHIOBARA et al. by using a sheet filled with a curable resin and a large amount of phosphor, a uniform light emitting semiconductor device 

Allowable Subject Matter
4.	Claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787